                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02211-PAB

DAVID CHARLES WELLS,

       Applicant,

v.

JAMES FALK and
PHIL WEISER, Attorney General of the State of Colorado,

       Respondents.


                             ORDER DENYING MOTIONS


       This matter is before the Court on the “Motion to Amend/Alter Order of Judgment

and Dismissal of 2254 Application” [Docket No. 24] filed pro se by Applicant, David

Charles Wells. Mr. Wells asks the Court to reconsider and vacate the Order of

Dismissal [Docket No. 22] entered in this action on March 8, 2019. Mr. Wells also has

filed a “Request for an Evidentiary Hearing” [Docket No. 25]. The Court must construe

the motions liberally because Mr. Wells is not represented by an attorney. See Haines

v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). The motion to reconsider will be denied for the reasons discussed below. The

motion for an evidentiary hearing will be denied as moot.

       The motion to reconsider was filed on April 12, 2019. However, the certificate of

service attached to the motion is dated April 10, 2019, and the envelope in which the

motion was mailed to the Court indicates it was submitted to prison officials for mailing

on April 9, 2019. See Docket No. 24 at 21, 23. Therefore, the Court construes the
motion as being filed no later than April 10, 2019, pursuant to the prisoner mailbox rule.

See Price v. Philpot, 420 F.3d 1158, 1163-66 (10th Cir. 2005) (describing prisoner

mailbox rule). Because the motion was filed within twenty-eight days after the Final

Judgment, Docket No. 23, was entered on March 14, 2019, the motion will be

considered pursuant to Rule 59(e). A Rule 59(e) motion may be granted “to correct

manifest errors of law or to present newly discovered evidence.” Phelps v. Hamilton,

122 F.3d 1309, 1324 (10th Cir. 1997) (internal quotation marks omitted). Relief under

Rule 59(e) also is appropriate when “the court has misapprehended the facts, a party’s

position, or the controlling law.” Servants of the Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000).

       Mr. Wells was convicted of first degree murder and sentenced to life in prison

without the possibility of parole. He asserted four claims for relief in his habeas corpus

application challenging the validity of the conviction, including an ineffective assistance

of counsel claim with multiple subparts. On October 18, 2018, the Court entered an

Order, Docket No. 15, dismissing two of the claims as procedurally barred. On March

8, 2019, the Court dismissed the remaining claims on the merits. Mr. Wells argues in

the motion to reconsider that the Court’s March 9 order failed to address one of his

claims, misconstrued other claims, and addressed a claim that he did not even assert.

Mr. Wells specifically takes issue with the Court’s resolution of his ineffective assistance

of counsel claims.

       Upon consideration of the motion to reconsider and the entire file, the Court finds

that Mr. Wells fails to demonstrate any reason why the Court should reconsider and


                                             2
vacate the Final Judgment. Mr. Wells fails to identify any legal error or newly

discovered evidence and he fails to convince the Court that the Court misapprehended

the facts or the nature of the ineffective assistance of counsel claims he asserted in the

Application. Instead, Mr. Wells merely reiterates arguments previously made.

However, a Rule 59(e) motion is not a new opportunity to revisit issues already

addressed. See Servants of the Paraclete, 204 F.3d at 1012. A Rule 59(e) motion

also is not an appropriate vehicle to advance arguments or supporting facts that could

have been raised previously. See id. Therefore, the motion to reconsider will be

denied. Accordingly, it is

       ORDERED that the “Motion to Amend/Alter Order of Judgment and Dismissal of

2254 Application” [Docket No. 24] is denied. It is further

       ORDERED that the “Request for an Evidentiary Hearing” [Docket No. 25] is

denied as moot.

       DATED April 25, 2019.

                                          BY THE COURT:



                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                            3
